DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 07/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrez et al. US20190101282 in view of Shellenberger et al. US20160040905.
Regarding claim 1, Perrez et al. US20190101282 discloses a liner device (Fig. 3A, liner 310), adapted to be mounted between a burner box and a tube interface plate of a furnace (Fig. 3A), the liner device comprising: 
a base section, including a shielding layer formed from a first flexible mesh of flame- resistant fibers, the shielding layer defining a first surface that is configured to face the burner box, a second surface opposite to the first surface, and a medial region with a through-hole forming a passageway through the shielding layer (312, Fig. 3A, ¶24, ¶30); 

Perez does not expressly disclose
an angle fastener, having a base portion that is positioned along and fixed to the second surface of the shielding layer, and having a leg portion that projects towards the second direction and is positioned along and fixed to an outer surface of the tube section at or near the proximal end thereof.
	Shellenberger et al. US20160040905 teaches a liner device adapted to be mounted between a burner box and an interface plate of a furnace (Fig. 5 and Fig. 7) comprising an angle fastener (Fig. 7, 160), having a base portion (170) and having a leg portion that projects towards the second direction (164) and is positioned along and fixed to an outer surface of a mesh section at or near the proximal end thereof (Fig. 5 and Fig. 7, mesh portion 154). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a fastener having a base portion and a leg portion as taught by Shellenberger since doing so amounts to a known technique in the art for mounting mesh burner portions with the known predictable results of securing the mesh to the assembly.  
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrez et al. US20190101282 in view of Shellenberger et al. US20160040905 in view of Mattial et al. US2877008.
Regarding claim 5, Perrez does not expressly disclose the liner device according to claim 1, wherein 
the leg portion of the angle fastener is fixed to the outer surface of the tube section using flame-resistant staples or stitches made of flame- resistant yarn, or 
or stitches made of flame-resistant yarn, or both.
Mattial et al. US2877008 teaches a method for attaching a mesh liner in device for a furnace (Col. 1ln. 20) comprising staples (Col. 2 Ln. 33-35). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to use staples to attach the mesh to the support structure since doing so amounts to a known technique for attaching a mesh to a supporting structure in the field of furnaces with known predictable results.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrez et al. US20190101282 in view of Shellenberger et al. US20160040905 in view of Garloch et al US20170009982.
Regarding claim 6, the previously combined reference teach the liner device according to claim 1, 
wherein the shielding layer further defines a peripheral region surrounding the medial region (Perrez, Fig. 3A)
Perrez does not expressly disclose
wherein the device further comprises an insulating layer that is fixed to and overlaps with the second surface of the shielding layer along at least the entire peripheral region, 
the insulating layer being compressible and configured to form a gasket between the mounting flanges of the burner box and the interface plate of the furnace.
Garloch et al US20170009982 teaches a burner assembly (Fig. 3) wherein gasket (67) is provided around a peripheral region of a partition plate (plate 68, Fig. 3) thereby providing a seal (¶38). 
. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrez et al. US20190101282 in view of Shellenberger et al. US20160040905 in view of Garloch et al US20170009982 in view of Bond Et al. US20170191307.
Regarding claim 7, the previously combined reference teach the liner device according to claim 6, 
wherein the insulating layer defines a further through-hole and overlaps with the second surface of the shielding layer along the medial region such that the through-hole and further through-hole align, and also overlaps with the base portion of the angle fastener, such that the shielding layer and the insulating layer enclose the base portion on opposite sides thereof (Garloch, Fig. 3).
The previously combined references do not expressly disclose wherein the flexible and compressible material of the insulating layer consists essentially of thermally insulating mineral wool, 
Bond Et al. US20170191307 teaches a fire resistant screen (abstract) provided with a gasket wherein the gasket comprises mineral wool (¶34). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify since doing so amounts to a simple substitution of known gasket materials in the art with the known predictable results of being fire resistant. 

Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrez et al. US20190101282 in view of Shellenberger et al. US20160040905 in view of Harazono US3391983 in view of Mattial et al. US2877008.
Regarding claim 12, Perrez does not expressly disclose the liner device according to claim 1, wherein the tube section is formed by bending an initially planar sheet of flexible mesh of flame-resistant fibers around the nominal axis into a tubular shape, and by attaching two overlapping edges of the initially planar sheet to each other using staples or stiches.
Harazono US3391983 teaches a mesh tube for a burner (Fig. 1) wherein the tube is constructed by bending a planar sheet around an axis and attaching the two overlapping edges (Fig. 2a-2c). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to use a sheet bent into a tube with overlapping edges to form the tube of the prior art since doing so amounts to a known technique for attaching forming mesh tubes for a burner. 
Mattial et al. US2877008 teaches a method for attaching a mesh liner in device for a furnace (Col. 1ln. 20) comprising staples (Col. 2 Ln. 33-35). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to use staples to attach the mesh to the support structure since doing so amounts to a known technique for attaching a mesh to a supporting structure in the field of furnaces with known predictable results.  
Regarding claim 13, the previously combined reference teach the liner device according to claim 12, comprising at least one further tube section with an associated nominal axis, the nominal axes of the tube sections being parallel and spanning a sagittal plane transverse to the base section; wherein the overlapping edge portions of the tube sheets are at substantially identical orientations and face transversely away from the sagittal plane (Perrez, Fig. 3A).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maricic et al US20150369495 in view of Perrez et al. US20190101282 in view of Shellenberger et al. US20160040905.
Regarding claim 14, Maricic et al US20150369495 discloses a furnace, comprising: 
a heat exchanger housing enclosing a plenum, and configured to allow a flow of gas to pass through the plenum (Fig. 13, cabinet 822); 
a burner unit, configured to receive and ignite a flammable fluid inside a burner chamber, in order to produce a flow of heated fluid (burner 30); 
at least one conduit configured to receive the flow of heated fluid from the burner unit via an inlet, and to convey the heated fluid on an inside of the conduit, through the plenum, and to conduct heat from the heated fluid through a wall of the conduit, in order to transfer the heat to the gas in the plenum (824); 
an interface plate that mechanically supports the at least one conduit on one side of the interface plate, and is configured to support the burner unit on an opposite side of the interface plate, so that the conduit and the burner unit are in fluid communication via the inlet (844); 

Maricic does not expressly disclose a liner device according to claim 1, the base section thereof being placed on the opposite side of a interface plate in between the burner unit and the interface plate, with the first surface of the shielding layer facing the burner chamber and the second surface facing the interface plate; with the tube section of the liner device projecting away from the second surface, via the inlet, into the conduit; and with the base portion of the angle fastener positioned along and fixed to the second surface and with the leg portion positioned along and fixed at or near proximal tube end to the outer surface of the tube section, such that the base section and the tube section shield the angle fastener from the burner chamber.

Perrez et al. US20190101282 in view of Shellenberger et al. US20160040905 (discussed above) teaches a liner device according to claim 1, the base section thereof being placed on the opposite side of a interface plate (Perrez, Fig. 3A, 303) in between the burner unit and the interface plate (Perez, Fig. 1b), with the first surface of the shielding layer facing the burner chamber and the second surface facing the interface plate (Perez, Fig. 3A); with the tube section of the liner device projecting away from the second surface, via the inlet, into the conduit (Perez, Fig. 3A); and with the base portion of the angle fastener positioned along and fixed to the second surface and with the leg portion positioned along and fixed at or near proximal tube end to the outer surface of the tube section, such that the base section and the tube section shield the angle fastener from the burner chamber (Shellenberger Fig. 4).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Maricic with an assembly as taught by Perrez since doing so amounts to a simple substitution of known burner assemblies in the art with known predictable results.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Maricic with a fastener having a base portion and a leg portion as taught by Shellenberger since doing so amounts to a known technique in the art for mounting mesh burner portions with the known predictable results of securing the mesh to the assembly.  
Allowable Subject Matter
Claims 2, 3, 4, 8, 9, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combination of features required by the respective claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/               Examiner, Art Unit 3762